Name: Commission Regulation (EEC) No 2943/90 of 11 October 1990 amending Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the common customs tariff
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy
 Date Published: nan

 No L 281 /22 Official Journal of the European Communities 12. 10. 90 COMMISSION REGULATION (EEC) No 2943/90 of 11 October 1990 amending Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff whereas the provisions of this Regulation are in accor ­ dance with the opinion of the Nomenclature Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (') as last amended by Commission Regulation (EEC) No 2472/90 (2), and in particular Article 9 thereof, Whereas concentrated milk proteins may be classified under either Chapter 4 or Chapter 35 of the combined nomenclature ; whereas the combined nomenclature draws no demarcation line between these two chapters ; whereas criteria should be established for classifying the concentrates in question in one or the other of these chapters so as to ensure the uniform application of the combined nomenclature ; whereas the protein content seems a suitable criterion for this purpose ; whereas an additional note to this purpose should . be inserted into Chapter 35 of the combined nomenclature ; whereas Regulation (EEC) No 2658/87 should be amended accordingly ; HAS ADOPTED THIS REGULATION : Article 1 The following additional note is inserted into Chapter 35 of the combined nomenclature annexed to Regulation (EEC) No 2658/87 : 'Additional note : 1 . Heading No 3504 includes concentrated milk proteins with a protein content of more than 85 % by weight, calculated on the dry matter'. Article 2 This Regulation shall enter into force six weeks after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 1990. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 256, 7. 9. 1987, p. 1 . (2) OJ No L 247, 10. 9 . 1990, p. 1 .